Citation Nr: 0640201	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  05-17 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to waiver of recovery of a VA Chapter 31 
overpayment in the amount of $373.20.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from November 1992 to 
October 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 decision by the 
Louisville, Kentucky, VA RO's Committee on Waivers and 
Compromises (Committee), which denied the claim of 
entitlement to waiver of recovery of an overpayment of VA 
Chapter 31 benefits in the amount of $373.20.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in May 2006.  A 
transcript of the hearing is associated with the veteran's 
claims folders.


FINDINGS OF FACT

1.  The veteran was paid for Chapter 31 vocational 
rehabilitation subsistence allowance for full time training 
for August, September, and October 2004, when in fact, he was 
only training half time which resulted in an overpayment of 
$373.20.  

2.  Evidence indicates that the veteran timely notified VA 
about the reduction in his training time.

3.  There is no indication of fraud, misrepresentation or bad 
faith by the appellant.

4.  The veteran was not at fault in the creation of the 
overpayment.

5.  The veteran was not unjustly enriched by his receipt of 
the full amount of Chapter 31 benefits for the period August, 
September, and October 2004, and recovery of the overpayment 
in the amount of $373.20 would be against equity and good 
conscience.


CONCLUSIONS OF LAW

1.  An overpayment of VA Chapter 31 benefits totaling $373.20 
was not created through bad faith on the part of the veteran.  
38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. § 1.965(b)(2) 
(2006).

2.  Recovery of the overpayment of VA Chapter 31 benefits in 
the amount of $373.20 is against equity and good conscience; 
waiver of recovery of the overpayment is warranted.  38 
U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. §§ 1.962, 1.963(a), 
1.965(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA)

The notice and duty-to-assist provisions of the VCAA do not 
apply in waiver claims.  See Barger v. Principi, 16 Vet. App. 
132, 138 (2002).

II.  Overpayment

Background and analysis

The veteran was awarded Subsistence Allowance benefits for 
the period from August, September, and October 2004 as a 
full-time student.  The veteran contends that he informed the 
VA in a timely manner of his school status.

A statement from the veteran's Vocational Rehabilitation 
Counselor dated in November 2004 indicated that the veteran 
called after receiving a letter advising him of an 
overpayment for his Chapter 31 subsistence allowance.  The 
Counselor reviewed the information in the veteran's file and 
noted that his enrollment certification had been misplaced 
and thus, not entered in a timely fashion.  

At his May 2006 Travel Board hearing, the veteran testified 
that he dropped a class from his full time schedule and on 
the same day he contacted the VA Vocational Rehabilitation 
Counselor and informed her of this matter.  The veteran 
indicated that she did not inform him that he would have to 
pay back anything.  

The Board initially notes that the appellant does not dispute 
the validity of the debt. Nor does the evidence otherwise 
suggest that the debt was invalidly created.  Rather, the 
appellant maintains that, under the circumstances, he is 
entitled to waiver of recovery of that debt.

VA law provides that recovery of overpayment of any benefits 
shall be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver and 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  38 
U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The standard "Equity 
and Good Conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.

In reviewing the evidence of record, the Board finds that the 
facts in this case do not reveal the presence of fraud, 
misrepresentation, or bad faith on the part of the veteran in 
the creation of the overpayment.

Having determined that there was no fraud, misrepresentation, 
or bad faith on the veteran's part, the Board may now proceed 
to the question of whether the collection of the overpayment 
would be against "equity and good conscience."  38 U.S.C.A. 
§ 5302(a); 38 C.F.R. § 1.963(a).  Pursuant to 38 C.F.R. § 
1.965, the standard of equity and good conscience will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.

The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all- 
inclusive:

(1) Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2) Balancing of faults.  Weighing fault of the debtor 
against VA fault.

(3) Undue hardship.  Whether collection would deprive 
debtor or family of basic necessities.

(4) Defeat the purpose. Whether withholding of benefits 
or recovery would nullify the objective for which 
benefits were intended.

(5) Unjust enrichment.  Failure to make restitution 
would result in unfair gain to the debtor.

(6) Changing position to one's detriment.  Reliance on 
VA benefits results in relinquishment of a valuable 
right or incurrence of a legal obligation.

See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a) (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

A waiver is warranted because it would be against the 
principles of equity and good conscience to require the 
veteran to repay the debt.  In reaching this conclusion the 
Board notes that the veteran's Vocational Rehabilitation 
Counselor indicated that the veteran did contact the VA in a 
timely manner concerning the status of his classes and that 
his enrollment certification had been misplaced and thus not 
entered in a timely fashion which caused the overpayment.  
The Board concludes that a recovery of the overpayment of 
Chapter 31 vocational rehabilitation subsistence allowance 
would be against equity and good conscience under the 
provisions of 38 C.F.R. § 1.965.


ORDER

Waiver of recovery of an overpayment of Chapter 31 vocational 
rehabilitation subsistence allowance in the amount of $373.20 
is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


